Exhibit 10.89

 

SUPPLY AGREEMENT

 

This Supply Agreement (“Agreement”) is made and entered into as of this 15th day
of January, 2010 by and between Western Export Services, Inc., a Colorado,
U.S.A. Corporation (“WES”), with its principal offices located at 140 E. 19th
Avenue, Suite 201, Denver, Colorado  80203, and Royal Hawaiian Macadamia Nut,
Inc., with its principal offices located at 26-238 Hawaii Belt Rd., Hilo, Hawaii
96720 (“Supplier”).  WES and Supplier are sometimes referred to collectively
herein as the “Parties.”

 

RECITALS:

 

WHEREAS, Supplier manufactures and has the capability and/or ability to supply
Macadamia Nuts (the “Product”) in the amounts agreed upon by the Parties; and

 

WHEREAS, WES has the capability to distribute and market the Product as a
consumer product; and

 

WHEREAS, pursuant to the terms and conditions of this Agreement, WES desires to
contract with Supplier for its supply of  the Product, and Supplier desires to
undertake to supply WES, on a regular basis, in the Territory, as defined below;

 

WHEREAS, pursuant to the terms and conditions of this Agreement, the Parties
wish to develop and design a new brand of the Product, to be owned as set forth
herein, and to be known as the “Brand”;

 

WHEREAS, WES, acknowledges that Supplier is the proprietor of several
trademarks, formulas and manufacturing processes, and has obtained and maintains
certain international certifications (the “Confidential Information”) required
for the marketing, sale, contract manufacturing, exportation, packaging and
distribution of the Product.

 

NOW THEREFORE, in consideration of the foregoing recitals, which are hereby
incorporated as a material part of this Agreement, the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties hereby
agree as follows:

 

1

--------------------------------------------------------------------------------


 

1.                                       Basic Agreement.  Supplier hereby
agrees to manufacture and supply WES with the Product in such quantities, sizes
and packages as the Parties shall mutually agree.

 

2.                                        Brand development and ownership. The
Parties shall mutually agree on the Brand name, logos, other trademarks and
brand strategy to be used in marketing the products. Both Parties agree that the
Brand shall be owned 80% by WES and 20% by Supplier. Any trademarks applied for
shall reflect this dual ownership of the Brand. Both Parties agree to use their
best efforts to develop and design the Brand, including shelf-ready packaging,
flavors and labeling.  As used in this Agreement, “Brand” shall mean all rights
attendant to the Brand, including the name, trademarks, marks, all associated
rights, including goodwill of the business associated with and symbolized by the
mark, registrations thereof, rights to sue for present or future infringements,
or misappropriations; rights to use such trademarks as part of internet domain
name or internet web site; and any and all other rights or interests associated
with the trademarks. Product packaging shall include “by Royal Hawaiian ®”, the
Supplier’s tradename, which shall continue to be owned 100% by the Supplier.

 

3.                                       Territory.  WES will have the exclusive
right to sell the Branded Product worldwide (the “Territory”).  WES shall
determine, in its discretion, in which countries or geographic regions it shall
market the Product. Supplier shall have the right to sell the Branded Product in
the United States, in those States or regions as mutually agreed by the Parties.

 

4.                                       Confidential Information. The Parties
acknowledge that they each have been informed that it is the respective policy
of each Party to maintain as secret and confidential all information relating to
(i) the financial condition, businesses and interests of each respective Party
and its affiliates, (ii) the systems, know-how, products, services, costs,
inventions, patents, patent applications, trademarks, copyrights, formulae,
research and development procedures, notes and results, computer software
programs, marketing and sales techniques and/or programs, methods,
methodologies, manuals, lists and other trade secrets heretofore and hereafter
acquired, sold developed and/or used by the respective Party and its affiliates
and (iii) the nature and terms of the respective Party’s and its affiliates’
relationships with its respective customers, clients, Suppliers, lenders,
distributors, vendors, consultants, independent contractors and consultants. The
Parties

 

2

--------------------------------------------------------------------------------


 

further acknowledge that such Confidential Information is of great value to each
of them and their affiliates and, in and by reason and as a result of this
Agreement, the Parties will be making use of, acquiring and/or adding to such
Confidential Information.  Therefore, the Parties understand that it is
reasonably necessary to protect their respective trade secrets, good will and
business interests.  The Parties agree that they will not directly or indirectly
(except where expressly authorized by the party owning the Confidential
Information) at any time hereafter divulge or disclose for any purpose
whatsoever to any persons, firms, corporations or other entities other than the
other party or its affiliates (hereinafter referred to collectively as “Third
Parties”), or use or cause or authorize any Third Parties to use, any such
Confidential Information, except as otherwise required by applicable law.  The
Parties agree, as it relates to Third Parties, to hold in the strictest
confidentiality all information regarding the Product at all times during the
term of this Agreement and of any business dealings between the Parties, and for
a term of three (3) years after termination hereof.

 

a.               Non-Solicitation. During the effectiveness of this Agreement
and for a period of three years after its termination, Supplier shall not
solicit, contract with, hire, do business with, enter into business
relationships with, or the like, with any employees, agents, independent
contractors, joint venturers, customers, of WES; provided, however, that
Supplier shall not be prohibited from employing any person who contacts Supplier
on his or her own initiative and without any direct or indirect solicitation by
Supplier.  Further, during the effectiveness of this Agreement and for a period
of three years after its termination, Supplier agrees that it shall make no
effort to contact any customers, Suppliers, joint venturers, clients, introduced
to Supplier by WES, in an effort to circumvent the relationships and agreements
between WES and its customers, Suppliers, joint venturers and clients.

 

b.                                      Remedies.  The Parties acknowledge that
any violation of any of the provisions of Section 4 will cause irreparable harm
to the other party. Therefore, if either party violates, or threatens to
violate, the provisions of Section 4, the Parties agree that, in addition to all
other rights and remedies available, the offended party shall be entitled to

 

3

--------------------------------------------------------------------------------


 

the entry of a temporary restraining order, preliminary injunction and/or
permanent injunction against the other by a court of competent jurisdiction,
without the necessity of posting a bond, in order to prohibit the offender from
further violating this Agreement.  The Parties hereby waive, with respect to any
dispute under Section 4, any defense based upon the argument that the
non-breaching party will not be irreparably harmed by a breach of Section 4 or
that the non-breaching party has available to it an adequate remedy for damages.

 

5.                                       Relationship of the Parties.  WES shall
perform all of its obligations hereunder by using its own assets and resources
and making use of its own expertise and knowledge of the market. Thus, this
Agreement shall not be construed, under applicable law, to create any
employment, joint venture, partnership or principal-agent relationship between
WES and Supplier, but the Parties shall always perform hereunder solely as
independent contractors of each other. Neither party shall have any right or
obligation to control the activities of the other party to this Agreement nor
any conduct of any other party, including such party’s agents, in furtherance of
this Agreement.

 

6.                                       Relative Duties of the Parties.

 

a.               Supplier’s Duties. Supplier shall be responsible for providing
the following services or resources pursuant to this Agreement:

 

i.                  Produce the Product in the quantities mutually agreed upon
by the Parties, as set forth below.

 

ii.               Assist WES with the design of the Product, including
packaging.

 

iii.            Price the Product competitively at the prices set forth in
Section 9, below.

 

iv.           Grow, cultivate and produce the Product at its sole expense,
including packaging of the Product. The

 

4

--------------------------------------------------------------------------------


 

Product shall be purchased by WES from Supplier on an ex factory basis.

 

v.              Furnish WES with any leads or inquiries received by Supplier
concerning sales or potential sales of the Product in the Territory, except as
otherwise agreed in writing.

 

vi.           Provide a continuous, commercially reasonable supply of the
Product, as agreed upon between the Parties on an annual basis.  If Supplier is
unable to supply the quantities required by this Agreement, Supplier agrees to
provide to WES such amounts of the Product equal to WES’s pro rata share of the
aggregate amount of Product supplied to all customers during the last twelve
months.

 

b.              WES’s Duties.  WES shall be responsible for providing the
following services or resources pursuant to this Agreement:

 

i.                  Using its best efforts to market, distribute and sell the
Product in the Territory.

 

ii.               Purchasing the Product from Supplier pursuant to the terms of
this Agreement.

 

iii.            Designing the Product, with the assistance of Supplier,
including packaging.

 

iv.            Based upon the Parties’ determination of the priority of
countries or jurisdictions in which to commence operations, using its best
efforts to apply for, and obtain, registered trademark protection for the Brand
in each jurisdiction of the Territory.

 

7.                                       Term and Termination.

 

a.                                       Term.  The Term of this Agreement shall
be for an initial term of five (5) years, commencing on the date hereof.  If the
Parties are in material compliance with the terms of this Agreement at

 

5

--------------------------------------------------------------------------------


 

the expiration of the initial term, and the Agreement is not otherwise
terminated pursuant to this section five, the term shall be automatically
extended for another five (5) year term.

 

b.                                      Termination for Material Breach.  WES
shall have the right to terminate this Agreement upon 60 days’ written notice to
Supplier, if Supplier commits a material breach of this Agreement. Likewise,
Supplier shall have the right to terminate this Agreement upon 60 days’ written
notice to WES, if WES commits a material breach of this Agreement.

 

c.                                       Mutual Agreement to Terminate.  The
Agreement may be terminated upon the mutual written agreement of the Parties.

 

i.                  If the Parties mutually agree that Supplier, or its
permitted assignee, shall buy WES’s 80% interest in the Brand, or WES to buy
Supplier’s 20% interest in the Brand, the Parties shall follow the alternative
valuation procedures as set forth in Section 8, as applicable, in order to
establish the value of the Brand.

 

ii.              If the Parties mutually agree that WES’s  80% interest in the
Brand shall be assigned to a third party, then the valuation procedures set
forth in Section 8 shall apply and WES shall be entitled to the proceeds of any
assignment of its interest in the Brand to the third party.  Supplier shall have
first right of refusal to purchase WES’s 80% interest, upon the same terms as
agreed upon with the third party.

 

iii.           If the Parties mutually agree that a third party shall be
assigned the entire interests of Supplier and WES in the Brand, then the
valuation procedures set forth in Section 8 shall apply, and the Parties shall
be allocated their respective share of the proceeds after sale and assignment of
the Brand to the third party.

 

d.                                      Termination upon Notice.  The Agreement
may be terminated by either party, upon 90 days’ written notice given by one
party

 

6

--------------------------------------------------------------------------------


 

to the other party before the end of the initial or extended term that it wishes
to terminate the Agreement. In that event, at termination, the terminating party
shall purchase the other party’s interest in the Brand, pursuant to the
valuation procedures set forth in Section 8. In addition, the cost of any unused
packaging, unsold product or unamortized start-up costs (so long as such
start-up costs are amortized over a period not to exceed three years) shall be
borne by the terminating party, unless grounds exist for termination for
material breach under Section 7, b.

 

8.               Brand Valuation Procedures.

 

The fair market value of the Brand, as required to be determined by those
instances in Section 7, shall be determined pursuant to the procedures set forth
in this Section 8.  If valuation is required by a provision in Section 7, the
following valuation procedure shall be employed if the Parties are unable or
unwilling to determine a fair valuation by mutual agreement.

 

a.                                       Each party shall retain the services of
a qualified appraiser of intellectual property rights to appraise the fair value
of the Brand, and each party shall be responsible for paying the appraiser it
selects.  If there is a difference between the appraisals of such two appraisers
of fifteen percent (15%) or less of the highest such appraisal, the fair market
value for the purposes of Section 7 shall be the average of the two appraisals. 
If the difference between the appraisals is in excess of fifteen percent (15%),
the two appraisers shall select a third qualified independent appraiser who
shall also determine the fair market value of the Brand, and, in such event such
fair market value for the purposes of Section 7 shall be the average of such
three appraisals. The appraisals of each Party shall be conducted and disclosed
to the other party no later than 30 days from the date that one of the Parties’
gives notice to the other that an event requiring valuation under Section 7 has
occurred.  If one of the Parties fails to conduct an appraisal within the
required 30 days, the other Party’s appraisal shall govern the valuation of the
Brand under Section 7.  The fees and expenses of the third appraiser, if
necessary, shall be paid equally by the Parties.  If either party fails to
contribute the funds or the fees and expenses of the third appraiser, the
appraisal of the appraiser hired by the other Party shall be determinative of
the fair market value.

 

7

--------------------------------------------------------------------------------


 

9.                                       Cost Allocation.  The Parties shall
each bear the cost of those duties assigned to it as set forth in Section 6.
Notwithstanding the allocation of duties set forth in Section 6, the costs of
the following items shall be allocated as follows:

 

a.               Supplier.  Supplier shall be responsible for the cost of the
following:

 

i.                  Initial design of Product for the Brand.  This includes
design of a distinctive package, and shelf-ready carton and creation of
different flavors.

 

ii.             Packaging costs.  Cost of the package and shelf-ready carton,
and other packaging mutually agreed.

 

iii.          Trademarks.  Cost of trademark applications, renewals and
protection in the U.S. and mutually agreed international markets.

 

iv.          Cost of MAP funds. The administrative costs for Market Access
Promotion funds (MAP), namely 6% of the total cost of such funds, plus a $250
application fee on an annual basis.

 

b.              WES.  WES shall be responsible for the cost of the following:

 

i.                  Shipping costs from Supplier’s factory, on an Ex Factory
basis.

 

ii.               Marketing.  WES shall pay for all costs of marketing the
Product in the Territory, except as to Supplier’s sales and marketing efforts,
as permitted under Sections 3 and 16.

 

iii.           Sales.  WES shall pay all costs associated with sales of the
Product in the Territory, except as to Supplier’s sales and marketing efforts,
as permitted under Sections 3 and 16.

 

8

--------------------------------------------------------------------------------


 

10. Operating Plans. At least 90 days prior to the start of any calendar year,
the Parties shall mutually develop an operating budget and marketing plan
including a mutually agreed financial forecast of sales, cost of sales and cost
of goods in reasonable detail. Failure to achieve 75% of the mutually agreed
projected sales in any given year may be considered a material breach under
Section 7, b.

 

11. Pricing.  Since Supplier owns 20% of the developed Brand, it will provide
competitive prices of the Product, as shown in Attachment A.

 

Price rates will be kept unchanged for a term of one (1) year.  Any increase in
the price rates shall be sufficiently supported in writing and the increase
shall become effective only until expiration of a three-month notice period.

 

12. Payment. All payments for Product supplied hereunder shall be made in U.S.
dollars, by means of a wire transfer to a bank account to be designated by
Supplier to WES in writing. The payment terms will be mutually agreed between
the Parties.

 

13. Standards. Supplier shall supply the Product in accordance with the written
formulae, instructions, package specifications, shipping specifications, quality
assurance standards and policies (the “Standards”) as reasonably set forth by
WES.

 

14. Shipping.  Supplier shall ship the Product for delivery as per directions
from WES.  Supplier shall use its best efforts to ensure that purchase orders
submitted by WES will be supplied within the time frame specified in the
purchase orders, and as mutually agreed.  Orders shall be shipped under Ex
Factory basis unless otherwise agreed.

 

15. Trademarks; Brand Names. The Product shall be marketed under and shall bear
such trademarks and/or Brand names as to be determined by WES in conjunction
with Supplier.  The Brand, as defined above, shall be owned 80% by WES and 20%
by Supplier.

 

9

--------------------------------------------------------------------------------


 

16. Representations and Warranties of Supplier. Supplier represents and warrants
to WES as follows:

 

a. Licenses, Permits and Consents.  The Supplier or its co-packers currently
have all necessary or advisable licenses, permits, consents and/or approvals
required to perform its obligations under this Agreement.

 

b. Pure Food Guarantee.  Supplier warrants and guarantees that its obligations
hereunder shall be performed in full compliance with the United States Federal
Food, Drug and Cosmetic Act (as amended the “Act”) and all applicable federal
state and local laws, rules, regulations and guidelines.  Specifically, but not
by way of limitation, Supplier warrants that all Product which is produced or
packaged for WES, and all packaging and other materials which come in contact
with such Product, will not at the time of shipment to WES or WES’s consignee be
adulterated, contaminated or misbranded within the meaning of the Act or any
other applicable federal, provincial, state or local law, rule or regulation,
and that such Product, packaging and other materials will not constitute
articles prohibited from introduction into interstate commerce under the
provisions of Sections 301 (d), 404, 405 or 505 of the Act.

 

c.               Compliance.  Supplier and WES warrant that all Products shall
be produced and packaged and all Product and Product Supplies shall be stored
under sanitary conditions and in strict compliance with all applicable federal,
state and local laws, rules, regulations and guidelines.  All Products shall be
produced and packaged, and all Product and Product Supplies shall be stored, in
strict compliance with the highest standards prescribed by the Good
Manufacturing Practices regulations promulgated by the United States Food and
Drug administration, including but not limited to those set forth in 21 C.F.R.
Section 110 etc. seq., and any applicable Food and Drug Administration, United
States Department of Agriculture and Food Safety and Quality Services guidelines
and regulations, as well as the

 

10

--------------------------------------------------------------------------------

 


 

specifications, formulas, manufacturing process and quality control standards
mutually agreed in writing.

 

i.                  Compliance with Health Regulations and Laws.  Supplier shall
comply with all applicable health and safety regulations and laws concerning its
manufacturing plant, workers and other facilities, and the production of the
Product, for each governmental jurisdiction in the Territory.  Supplier shall
furnish to WES health certificates from the applicable governmental authorities,
upon request.

 

d.                                      Corporate Authority.  Supplier has the
full power and authority (including full corporate power and authority) to enter
into this Agreement and to perform all of its obligations hereunder.

 

e.                                       Performance of this Agreement.  Neither
the execution nor the performance of this Agreement shall breach, cause a
conflict with, or contravene any agreement, contract or understanding, whether
oral or written, to which Supplier is a party.

 

17. Exclusivity. Supplier and WES expressly acknowledge and agree that this
Agreement is executed on an exclusive basis and that Supplier shall not have the
right to sell, distribute, market or offer the Product to any entity that is
willing to acquire said Product in the Territory, except as mutually agreed in
writing with WES.

 

18. Representations and Warranties of WES.

 

a. Corporate Authority.  WES has the full power and authority (including full
corporate power and authority) to enter into this Agreement and to perform all
of its obligations hereunder.

 

b. Performance of this Agreement.  Neither the execution nor the performance of
this Agreement shall breach, cause a conflict with, or contravene any agreement,
contract or understanding, whether oral or written, to which WES is a party.

 

11

--------------------------------------------------------------------------------


 

c. Title; Risk of Loss.  All Products shall be shipped Ex Factory Supplier’s
plant to WES’s designated destination. Supplier shall coordinate the forwarding,
transportation and shipping of product with any company designated by WES.

 

19. Indemnification.

 

a. WES Indemnification.  WES agrees to indemnify, defend, save and hold Supplier
and its shareholders, officers, directors, affiliates, agents and employees
harmless from and against any claim, demand, loss, damage, liability or expense
(including reasonable attorneys’ fees) arising out of or in connection with any
breach of WES’s representations to Supplier set forth in this Agreement.  WES
shall defend Supplier against any claim or litigation in connection with any
injury or damage covered by WES’s indemnification at WES’s expense with counsel
reasonably acceptable to Supplier, or at the election of Supplier, shall
reimburse Supplier for legal fees and other costs incurred in Supplier’s defense
of any such claims or litigation. Supplier shall have the right to participate
in the defense of any such claims or litigation and shall have the right to
approve any settlement.

 

b. Supplier Indemnification.  Supplier agrees to indemnify, defend, save and
hold WES harmless from and against any claim, demand, loss, damage, liability or
expense (including reasonable attorneys’ fees) for bodily injury, death,
property damage or other damage from whomsoever, including Suppliers’ employees,
where such injury, death, or damages are caused by any ingredients or materials
furnished by Supplier, or by the Product itself, or by any breach by Supplier of
the representations and warranties to WES set forth above, or by any act or
omission on the part of Supplier in violation of this Agreement or otherwise in
the performance of its obligations hereunder.  Supplier shall defend WES against
any claim or litigation in connection with any injury, death or damage covered
by Supplier’s indemnification of WES at Suppliers expense with counsel
reasonably acceptable to WES, or at the election of WES, shall reimburse WES for
legal fees and other costs incurred in WES’s defense of any such claims or

 

12

--------------------------------------------------------------------------------


 

litigation.  WES shall have the right to participate in the defense of any such
claims or litigation and shall have the right to approve any settlement.

 

20. Force Majeure.  Neither Party shall be liable to the other for any delay or
failure to perform any of its obligations hereunder which delay or failure to
perform is due to fires, storms, floods, earthquakes, acts of God, war,
insurrection, riots, strikes, interruptions or diminution of the availability of
materials, supplies, electric power, the failure of transportation, or
governmental actions, orders or regulations or other matters beyond the control
of such party.

 

21. Assignment.  Neither this Agreement nor any right, interest or obligation
under this Agreement may be assigned, pledged or otherwise transferred by any
party or Parties, whether by operation of law or otherwise, without the prior
written consent of the other party or Parties, such assignment not to be
unreasonably withheld; provided, however, that WES may assign its rights under
this Agreement to any successor by merger or purchase of all or substantially
all of WES’s assets, subject to the provisions set forth in Sections 5 and 6.

 

22. Counterparts; Electronic Execution. This Agreement may be executed in any
number of counterparts, and by each of the Parties on separate counterparts,
each of which, when so executed, shall be deemed an original, but all of which
shall constitute but one and the same instrument.  Delivery of an executed
counterpart of this Agreement by facsimile device or by electronic mail in PDF
format shall be equally as effective as delivery of a manually executed
counterpart of this Agreement.  Any party delivering an executed counterpart of
this Agreement by facsimile device or by electronic mail in PDF format also
shall deliver a manually executed counterpart of this Agreement, but the failure
to deliver a manually executed counterpart shall not affect the validity,
enforceability or binding effect of this Agreement.

 

23. Entire Agreement.  This Agreement and its Exhibits contain the entire
agreement of the Parties with respect to the subject matter contemplated by this
Agreement. This Agreement and its Exhibits supersede all prior written and oral
agreements, and all

 

13

--------------------------------------------------------------------------------


 

contemporaneous oral agreements, relating to the subject matter hereof.

 

24. Amendment. This Agreement shall not be amended, except in writing signed by
both Parties hereto. Any other modification or amendment hereto shall be invalid
unless it is executed by both Parties in writing.

 

25. Expenses.  Each party shall bear its own respective expenses in connection
with this Agreement and with the undertakings contemplated hereby, except as
otherwise set out in this Agreement.

 

26. Further Assurances.  The Parties shall from time to time do and perform any
additional acts and execute and deliver any additional documents and instruments
that may be required by applicable Governmental Rules or reasonably requested by
any party to establish, maintain or protect its rights and remedies under, or to
affect the intents and purposes of, this Agreement.

 

27. Dispute Resolution; Governing Laws and Jurisdiction. The parties agree to
submit all disputes arising from or out of this Agreement to mediation and then,
if necessary, to binding arbitration.  Mediation shall be conducted in any forum
and in any method agreed upon by the parties.  If the parties cannot agree on
the forum and method, the mediation shall be conducted by the American
Arbitration Association pursuant to its Mediation Rules and Procedures then in
effect.  The parties shall agree on the location for the mediation and if they
cannot agree, the location shall be determined in the same manner as set forth
below for the location of any arbitration hearing. If mediation is not
successful and the dispute proceeds to binding arbitration, any controversy,
claim or dispute arising out of or relating to this Agreement or the breach,
termination, enforcement, interpretation or validity thereof, or arising out of
the business of the joint venture, including the determination of the scope or
applicability of this agreement to arbitrate, shall be finally resolved under
the Commercial Arbitration Rules of the American Arbitration Association by one
arbitrator appointed in accordance with the said Arbitration Rules.  The parties
shall agree on the location for the arbitration and, if they cannot agree, the
location of the hearing shall be determined as follows:  within 10 days from the
date that one party notifies the other

 

14

--------------------------------------------------------------------------------


 

of the existence of a dispute, each party shall pick two suitable locations
which are not located in Colorado or Hawaii, or within 200 miles thereof, and
notify the other party.  With their selected locations, the party selecting the
location shall provide its calculation of the distance from its principal
office, with the basis of such calculation. The location of hearing will be the
location determined to be the location furthest from the party who selected it.
The arbitrator shall, in the Award, allocate all costs of the arbitration,
including the fees of the arbitrator and the reasonable costs and attorneys’
fees of the prevailing party, against the party who did not prevail.  Judgment
on the Award may be entered in any court having jurisdiction.  The Parties
hereby irrevocably consent that the state and federal courts located in the City
and County of Denver, Colorado (for awards entered in favor of WES or for WES to
compel arbitration) and the Courts located in Hawaii, (for awards entered in
favor of Supplier, or for Supplier to compel arbitration), shall have both
subject matter and personal jurisdiction to enter such Award and to compel
arbitration. For alleged violations of Section 4, the Parties may submit
disputes to the United States Federal Court for the District of Colorado.

 

28. Insurance. Supplier or its co-packers will obtain and maintain an extended
coverage insurance approved by the USFDA, to cover any damage to third Parties
resulting from any legal action brought in connection with the manufacture of
the Product. Supplier agrees to name WES as additional insured, in case of any
occurrence.  In addition, Supplier, and/or its co-packers, agree to maintain
during the effectiveness of this Agreement commercial and general liability
insurance (including product defect coverage), in minimum amounts of
$                             per occurrence for damage and/or injury to
property. All policies of insurance maintained by Supplier shall cover
Supplier’s employees, agents and independent contractors and shall include WES
as an additional insured on a primary, non-contributory basis.

 

29. Notices.  Unless otherwise specifically provided in this Agreement, all
notices, consents, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be sent by
messenger, certified or registered U.S. mail, a reliable express delivery
service, or facsimile device (with a copy sent by one of the foregoing means),
charges prepaid (as

 

15

--------------------------------------------------------------------------------


 

applicable), to the appropriate address(es) or number(s) set forth below or to
another address or number as to which any party may inform the others by giving
five business days’ prior notice:

 

WES:

Attn.: David Cisneros

 

140 E. 19th Avenue, Suite 201

 

Denver, Colorado, U.S.A. 80203

 

Facsimile: (303) 302-5882

 

USA

 

 

Supplier:

Attn: Dennis J. Simonis

 

26-238 Hawaii Belt Rd.

 

Hilo, HI 96720

 

All Notices hereunder shall be deemed to have been given on the date of receipt
by the addressee (or, if the date of receipt is not a business day, on the first
business day after the date of receipt), as evidenced by (i) a receipt executed
by the addressee (or a responsible person in its office), the records of the
Person delivering the communication or a notice to the effect that the addressee
refused to claim or accept the communication, if sent by messenger, U.S. mail or
express delivery service, or (ii) a receipt generated by the sender’s facsimile
machine showing that the communication was sent to the appropriate number on a
specified date, if sent by facsimile.

 

30. Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of the prohibition or unenforceability without invalidating the
remaining portions of this Agreement or affecting the validity or enforceability
of the provision in any other jurisdiction.

 

16

--------------------------------------------------------------------------------


 

31. Successors and Assigns.  This Agreement shall be binding upon and shall
inure to the benefit of each of the Parties and their respective heirs,
successors and permitted assigns.

 

32. No Waiver.  The due performance or observance by the Parties of their
respective obligations under this Agreement shall not be waived, and the rights
and remedies of the Parties under this Agreement and the other Transaction
Documents shall not be affected, by any course of dealing or performance or by
any delay or failure of any party in exercising any right or remedy.  The due
performance or observance by a party of any of its obligations under this
Agreement may be waived only by a writing signed by the party against whom
enforcement of the waiver is sought, and any waiver shall be effective only to
the extent specifically set forth in that writing.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
above written.

 

WES

 

 

Signature:

/s/ David Cisneros

 

 

Name:

David Cisneros

 

 

Title:

President

 

 

 

 

 

 

Supplier

 

 

 

Signature:

/s/ Dennis J. Simonis

 

 

Name:

Dennis J. Simonis

 

 

Title:

President

 

 

 

 

 

 

 

 

WITNESS

 

WITNESS

 

 

 

Signature:

/s/ Takashi Wakisaka

 

Signature:

 

Name:

Takashi Wakisaka

 

Name:

 

 

17

--------------------------------------------------------------------------------


 

Exhibit A

Pricing

 

TO BE DETERMINED

 

18

--------------------------------------------------------------------------------